Citation Nr: 0800673	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-26 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
August 1982.  He died in August 1997.  The appellant is his 
surviving spouse.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied entitlement to service connection for 
the cause of death and entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  

The appellant was scheduled for a personal hearing at the RO 
in Atlanta, Georgia, in November 2007, but she failed to 
appear at the hearing.  


FINDINGS OF FACT

1.  At the time of his death in August 1997, the veteran was 
not service-connected for any disability, nor had he filed a 
claim for service connection during his lifetime. 

2.  The death certificate identifies the immediate cause of 
the veteran's death as congestive heart failure, lists no 
underlying conditions that gave rise to the immediate cause 
of death, and lists no significant conditions contributing to 
his death.   

3.  The veteran's service medical records reflect no 
complaints of, treatment for, or diagnosis of, any heart 
disease.  

4.  There is no evidence that the veteran manifested any 
heart disease within one year following discharge from active 
service.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted as congestive heart disease was not incurred 
in or aggravated by service, nor is it  presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1112, 1116, 1131, 
1310, 1541, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.23, 
3.102, 3.303, 3.307, 3.309, 3.312 (2007). 

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107 (West 2002); 38 C.F.R. §§ 3.22, 3.23, 3.102 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for the cause of the veteran's death

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. 
§ 1310.  The veteran died in August 1997.  The death 
certificate lists the immediate cause of his death as 
congestive heart failure, lists no underlying conditions that 
gave rise to the immediate cause of death, and lists no 
significant conditions contributing to his death.  

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312.  Here, however, 
the veteran was not service-connected for any disability at 
the time of his death.  So as a matter of law, no service-
connected disability was either the principal or contributory 
cause of the veteran's death.  
In a claim, such as this one, where service connection was 
not established for the fatal disability prior to the death 
of the veteran, a determination is made whether the fatal 
disorder should have been service-connected.  See 38 C.F.R. 
§ 3.312.  Service connection is granted for a disability 
resulting from an injury suffered or disease contracted while 
in active duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Certain disabilities 
that are manifested subsequent to discharge within a 
specified time period are statutorily presumed to have been 
incurred during service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

With respect to the congestive heart failure listed on the 
veteran's death certificate as the immediate cause of death, 
the record shows that the fatal disability was not incurred 
during service and that his death was not related to any 
disease incurred during service.  The veteran's service 
medical records show no complaint of, treatment for, or 
diagnosis of, any heart condition.  His July 1982 separation 
examination indicates that his heart was normal and the 
examiner specifically noted that there were no current or 
recurrent health problems.  The appellant does not assert 
that the veteran incurred a heart condition during service.  
No evidence appears in the record to indicate that any heart 
disease was incurred during active military service.  

But as noted above, if the veteran manifested heart disease 
within one year following service, the requirement to 
establish that he incurred that disease during service would 
be presumed.  38 C.F.R. §§ 3.307, 3.309.  But there is no 
medical evidence in the record apart from the certificate of 
death.  Without evidence that the veteran incurred heart 
disease during service or manifested heart disease within one 
year following active service, service connection for the 
cause of the veteran's death cannot be granted.  

The appellant does not challenge the above conclusions.  
Rather, she points out that from 1987, five years after the 
veteran's discharge from service, the veteran had the 
following medical problems:  bronchitis, liver disease 
(including cirrhosis), kidney problems, blood in his stool, 
and endocarditis.  She argues that those medical conditions 
were the result of either exposure to radiation or exposure 
to Agent Orange or other herbicides during service.  She 
apparently is asserting that those conditions were not only 
related to service, but also contributed to the cause of the 
veteran's death.  

First, there is no medical evidence in the record that the 
veteran had these conditions.  While a lay person is 
competent to present evidence about matters within her own 
personal knowledge and experience, a lay person is not 
competent to present evidence that requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a lay person is not competent to give evidence of matters 
that require medical knowledge).  Nor is her account of what 
a doctor has told her (or what a doctor had told her late 
husband, who then told her) competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (the connection 
between a layman's account, filtered through a layman's 
sensibilities, of what a doctor purportedly explained is too 
attenuated and inherently unreliable to constitute medical 
evidence).  To establish that the veteran had these medical 
conditions before he died, those treatment records, or other 
statements or evidence by medical professionals, would have 
to be in the record.  Since there is no competent medical 
evidence in the record concerning those conditions, the 
appellant cannot establish that they were a contributing 
factor to the veteran's death or that they were related to 
his active military service.  

Second, there is no evidence in the record that the veteran 
was exposed to ionizing radiation or to Agent Orange or other 
herbicides during active service.  The veteran's service 
medical records are silent as to radiation exposure or 
exposure to herbicides.  His military occupational specialty 
was as a mechanic for light weight vehicles and power 
generators, which would not necessarily require participation 
in a radiation-risk activity as described in 38 C.F.R. 
§ 3.309(d)(3).  Since the veteran did not serve on active 
duty in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, he cannot be 
presumed to have been exposed to herbicidal agents.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  And there 
is no evidence that he was, in fact, exposed to any 
herbicidal agents during active service.  The appellant's 
statements in this regard-the veteran told her he worked 
with some chemicals but that he did not go into but so many 
details-are not specific enough to establish exposure to any 
harmful chemicals, let alone ionizing radiation or an 
herbicidal agent such as Agent Orange.  Without establishing 
that the veteran was exposed to harmful substances during 
service, there is no connection between his active military 
service and the medical conditions that the appellant alleges 
he had.  

Third, there is no medical evidence that connects the various 
medical conditions the appellant describes with the veteran's 
cause of death.  The coroner concluded that the cause of the 
veteran's death was congestive heart failure and he listed no 
conditions that gave rise to that fatal disability nor did he 
list any significant conditions that contributed to the 
veteran's cause of death.  Without medical evidence that the 
veteran's described medical conditions were the cause of, or 
contributed to, the veteran's death, service connection for 
the cause of death is not warranted.  

II.  Eligibility for DIC benefits under 38 U.S.C.A. § 1318 

Under 38 U.S.C.A. § 1318, VA benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death were service connected, even though the 
veteran died of nonservice-connected causes, if two 
conditions are met.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  
First, the veteran's death must not be the result of his or 
her own willful misconduct.  38 C.F.R. § 3.22(a)(1).  Here, 
the record is silent as to the veteran's conduct with respect 
to his death.  Since the evidence must establish all 
requirements for a claimant to qualify for the benefits, and 
the record does not establish the first requirement, benefits 
are not warranted on this record.  
Nor does the record establish the second requirement-namely, 
that at the time of death, certain requirements for total 
disability compensation must have been met.  38 C.F.R. 
§ 3.22(a)(2).  There are three ways in which the total 
disability requirement can be met.  The veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that (1) was rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; (2) was rated totally 
disabling continuously since the veteran's release from 
active duty, and for a period of not less than five years 
immediately preceding death; or (3) was rated by VA as 
totally disabling for a continuous period of not less than 
one year immediately preceding death if the veteran was a 
former prisoner of war (POW) who died after September 30, 
1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a)(2).  

The veteran was never service connected for any disability, 
let alone one that was  rated totally disabling.  As a 
result, he was not receiving compensation for a service-
connected disability that was rated totally disabling. 

Nor was the veteran entitled to receive such compensation.  
The regulations provide that the phrase "entitled to receive 
compensation" means that during his lifetime the veteran 
filed a claim for service connection that was not granted and 
rated totally disabling for one of several specified reasons.  
Here, however, since the veteran never filed a claim for 
service connection during his lifetime, he was not entitled 
to receive compensation within the meaning of the regulation.  

Since none of the requirements for DIC benefits under 
38 U.S.C.A. § 1318 is met on this record, the appellant's 
claim must be denied.  

III.  Wartime service and the doctrine of reasonable doubt

The appellant has stated that she has been told by various VA 
employees that the veteran did not have wartime service.  She 
argues that the war in Lebanon that was concurrent with the 
veteran's service, or, his service overseas, in Germany, 
should qualify as wartime service.  But the appellant is 
confusing the requirements for distinct benefits that are 
possible upon a veteran's death.  Certain payments (commonly 
called a death pension) are available to the surviving spouse 
of a veteran who has served for the required period of time 
during wartime subject to certain income limitations; those 
benefits are not available at all to the widow of a veteran 
who did not serve during a period of war, regardless of her 
financial need.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  The 
appellant's eligibility for death pension payments, however, 
is not an issue that is before the Board on appeal.  

As discussed in the two sections above, the benefits that are 
before the Board on appeal involve service connection for the 
cause of the veteran's death and entitlement to dependency 
and indemnity compensation benefits under 38 U.S.C.A. § 1318.  
There is no wartime service requirement to qualify for those 
benefits.  As such, the Board need not address the question 
whether the veteran had active military service during a 
period of war.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  But when, as here, there is no evidence in favor of 
the claim, that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  

The Board has no legal authority to award benefits not 
specifically authorized by Congress, and is obligated to 
decide cases based on the evidence before it.  Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis).  Since the record does not establish 
the legal requirements for the claims on appeal, the 
appellant's claims must be denied.  

IV.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In the context of a claim for DIC benefits, section 5103(a) 
notice must include: (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

The RO's March 2004 and May 2004 letters describing the 
evidence needed to support appellant's claim were timely 
mailed before the July 2004 rating decision.  They described 
the evidence necessary to substantiate claims for service 
connection for the cause of death and for DIC benefits under 
38 U.S.C.A. § 1318, identified what evidence VA was 
collecting, identified what evidence might be helpful in 
establishing her claim, and invited the appellant to send VA 
whatever evidence she had in her possession pertaining to her 
claim.  Those letters did not discuss any conditions for 
which the veteran had been service-connected at the time of 
his death.  Nor did they address what evidence was necessary 
with respect to the rating criteria or the effective date of 
an award for service connection.  

Although the appellant has not raised any notice issues, the 
failure to provide complete, timely notice to the appellant 
raises a presumption of prejudice, so that VA has the burden 
to establish that she was not, in fact, prejudiced by the 
inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Here, the appellant was not prejudiced by the 
flaws in the March 2004 and May 2004 letters.   The failure 
to discuss the conditions for which the veteran had 
previously been service-connected at the time of his death 
did not prejudice the appellant because the veteran had never 
been service-connected for any disabilities.  Nor was the 
appellant prejudiced by the failure to provide notice that 
complies with Dingess v. Nicholson.  Since service connection 
for the cause of death and eligibility for DIC benefits under 
38 U.S.C.A. § 1318 were denied, any issues about 
implementation of an award have been rendered moot.   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the appellant by 
obtaining the veteran's service medical records and by making 
available the opportunity to present sworn testimony at a 
personal hearing.  

In April 2004, the appellant submitted signed VA Forms 21-
4142 (Authorization and Consent to Release Information to VA) 
indicating that she wanted the RO to obtain medical treatment 
records for the veteran for the period from 1987 to 1997 from 
Athens Regional Hospital and from Saint Mary's Hospital.  
Those forms did not contain the addresses of those hospitals.  
In May 2004, the RO wrote to the appellant, explaining that 
addresses were needed in order for VA to request the records.  
In November 2004, copies of the same forms (without the 
necessary addresses) were submitted to the RO by a 
congressman from whom the appellant had requested assistance.  
In the July 2004 rating decision, the RO explained the 
records from the two hospitals identified by the appellant 
could not be obtained unless she provided VA with the 
addresses for those hospitals.  The appellant has never 
supplied those addresses.  In the absence of the information 
necessary to obtain the records, VA has fulfilled its duty 
with respect to that assistance request. And no other 
outstanding requests for assistance remain to be 
accomplished.   

Finally, a medical opinion is not necessary in this case, as 
there is simply no evidence of record indicating that the 
veteran's fatal congestive heart failure was in any way 
related to his active service.  See 38 C.F.R. § 3.159(c)(4).


ORDER

Entitlement to service connection for the cause of death is 
denied. 

Entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318 is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


